Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims:
Claims 59-61, 63-64 and 67 are pending in this application.
Claim 59-61, 63-64 and 67 is amended.
Claims 62, 65-66, 68-69 are cancelled.

Formal Drawings
The formal drawings received on 3/24/2015 have been entered.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection after a decision by the Patent Trial and Appeal Board affirming Examiner on 09/30/2021.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/19/2021 has been entered.

Response to Arguments
Applicant’s amendments and arguments, filed 11/19/2021 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brooks and Curcio.  Please see citation below.



Internet Communications
Applicant is encouraged to file an Internet Communications form to authorize correspondence during prosecution.  To facilitate processing of the internet communication authorization or withdraw of authorization, the Office strongly encourages use of Form PTO/SB/439, available at www.uspto.gov/patent/patents-forms. The form may be filed via EFS-Web using the document description Internet Communications Authorized or Internet Communications Authorization Withdrawn to facilitate processing.   


Applicant’s invention as claimed:

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 59-61, 63-64 and 67 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 59 and 67, the phrase "such that" renders the claim indefinite because it is unclear whether the limitations following the phrase (“uninterrupted playback of the content may be commenced”) are part of the claimed invention.  See MPEP § 2173.05(d).  Additionally, the claim limitation does not state the function which is to be achieved (e.g. timeliness of commencing playback or guaranteeing uninterrupted playback), further more than one effect can be implied from the specification 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 59-61 and 67 is/are rejected under pre-AIA  35 U.S.C. 102 (a) as being anticipated by Brooks et al. (US 2008/0192820), herein after Brooks.

Regarding claims 59 and 67, 
Brooks teaches a method performed at a node comprising a delivery prediction function, the method comprising: receiving a request for a content readiness estimate from a content server (see paras. 124 and 163, management system sends network capacity determination request for a content ready notification (i.e. content readiness estimate (see para. 109));
generating the content readiness estimate by estimating when a sufficient amount of content, less than an entirety of the content, will be delivered by the content server to a device such that uninterrupted playback of the content may be commenced at the device (see paras. 164 and 175, generating the content ready notification (see para. 109)by estimating a time for when content will be available, wherein the content can be provided to subscriber for viewing without being delivered in its entirety (i.e. less than an entirety of the content), further viewing content when available is dictated by use of local buffer to avoid chopping or segmenting delivery of content (i.e. uninterrupted playback…may be commenced)(see para. 151));
(see paras. 150 and 158, sending the content ready notification (see para. 109) from the system to the user interface to prompt user input/acceptance regarding transmission of content in accordance with content delay or readiness expected).

Regarding claim 60, 
Brooks teaches the limitations as described in claim 59 above.
Brooks further teaches wherein the estimating is based on a historical resource consumption of the device (see paras. 151, detection of capacity for providing content for streaming request can be based on historical bandwidth usage by subscriber).


Regarding claim 61, 
Brooks teaches the limitations as described in claim 59 above.
Brooks further teaches wherein the estimating is based on throughput in a current network cell of the device (see paras. 151 and 161, detection of capacity for providing content for streaming request can be based on evaluating bandwidth currently being delivered on the wireless (WSP) or cellular (CSP) network).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 63 and 64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Brooks in view of Curcio et al. (US 2012/0009890), herein after Curcio.


Regarding claim 63, 
Brooks teaches the limitations as described in claim 59 above.

However, in analogous art Curcio further teaches wherein the estimating is based on a historical mobility of the device amongst a plurality of network cells visited by the device (see paras. 29, 34 and 35, streaming client may be provided playback rate based on position history of device based on series of data points corresponding to mobile terminal position respective to current cell (see also, cell id) of mobile terminal in communication); 
and network conditions of the network cells visited by the device (see paras. 42 and 45, and network performance characteristics (i.e. conditions) of the per-location cells (see para. 35) route of the mobile terminal recorded thus far).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the subject matter as a whole in Brooks to include estimating is based on a historical mobility of the device amongst cells visited by the device as taught by Curcio.
One would do so for the benefit of providing geo-predictive streaming (see paras. 50).

Regarding claim 64, 
Brooks teaches the limitations as described in claim 63 above.
Brooks fails to teach predicting whether the device will move from a current network cell of the device is before the uninterrupted playback of the content is commenced.
However, in analogous art Curcio further teaches comprising predicting whether the device will move from a current network cell of the device is before the uninterrupted playback of the content is commenced at the device based on throughput in the current network cell (see para. 60, using information from the congestion map, the geo-predictive adapter 80 may predict the network throughput at locations along a projected route, wherein the prediction is performed to determine playback rate needed and if any buffering of additional data will be needed before streaming of content).
It would have been obvious at the time of the invention to one of ordinary skill in the art to modify the subject matter as a whole in Brooks to include predicting whether the device will move from a current network cell of the device is before the uninterrupted playback of the content is commenced as taught by Curcio.
One would do so for the benefit of providing geo-predictive streaming (see paras. 50).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAD H SIDDIQI whose telephone number is (469)295-9126.  The examiner can normally be reached on M-F 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 571-272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/Emad Siddiqi/Examiner, Art Unit 2458          

/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458